Citation Nr: 0812700
Decision Date: 04/16/08	Archive Date: 05/21/08

Citation Nr: 0812700	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  00-21 685	)	DATE APR 16 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for anxiety disorder from 
September 9, 1999?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In August 2007, the Board issued a remand decision on the 
claim listed on the title page.


VACATUR

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904 (2007).

On August 24, 2007, the Board remanded the instant issue.  
Therein, the Board found that the veteran was not represented 
by counsel.  Subsequently, counsel has submitted argument in 
a "Motion for Reconsideration" which the Board finds 
persuasive.  Because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board, there is no decision to "reconsider" and the motion 
is denied.  Still, because counsel's argument is persuasive, 
the Board will vacate the August 2007 remand.   


ORDER

The remand of August 24, 2007, is vacated.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0726634	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted from September 9, 1999, for 
anxiety disorder?  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from August 1963 to June 1964.  

This claim comes before the Board on appeal of a January 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  This 
decision granted service connection for anxiety disorder, and 
assigned a 10 percent disability rating, effective from 
September 9, 1999.  The RO, in July 2006, issued a rating 
decision which increased the disability rating assigned to 
the anxiety disorder to 30 percent, also effective from 
September 9, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  As such, the Board has 
styled the issue as indicated on the title page.

The veteran was represented by private counsel when he 
appealed VA's denial of his claim of entitlement to service 
connection for a psychiatric disorder.  Significantly, 
however, the veteran limited his appointment of counsel to 
the issue of entitlement to service connection.  The issue of 
the rating assigned following the grant of service connection 
is a different issue.  Holland v. Gober, 124 F.3d 226 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Hence, the Board is precluded from continuing to 
recognize the veteran's former representative as his current 
representative.  Should the veteran desire to be represented 
he must appoint a representative in accordance with 38 C.F.R. 
Part 20 (2006).

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran was most recently afforded a VA mental disorders 
examination in October 2005.  The examiner noted that she had 
an opportunity to review the veteran's claims folder in 
conjunction with the examination.  The veteran indicated that 
he had last worked in 1987, at which time he was required to 
stop working due to his anxiety.  The Board notes that the 
Social Security Administration (SSA) has determined that the 
veteran is disabled; a January 1990 SSA disability 
determination and transmittal cover sheet listed the primary 
diagnosis as severe panic attack, and listed agoraphobia and 
dysthymia as secondary diagnoses.  He was found to have been 
disabled since February 1987.  The October 2005 VA examiner 
supplied a diagnosis of anxiety disorder, not otherwise 
specified, in addition to a panic disorder and dysthymia.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 53.  The examiner described the severity of 
the veteran's psychiatric symptoms as being "moderate to 
considerable."  

A March 2006 letter from a private licensed clinical 
psychologist, C. Doyle, Ph.D., is of record.  It noted that 
the veteran was examined in February and March 2006.  A 
diagnosis of severe generalized anxiety disorder was 
supplied.  A GAF score of 42 was provided.  The psychologist 
opined that the veteran was unemployable and totally 
disabled.  The examiner is not, however, shown to have had an 
opportunity to review the veteran's claims folder, and any 
treatment records prepared by Dr. Doyle have yet to be added 
to the claims file.

Medical records from the VA Medical Center in Columbia, South 
Carolina, most recently dated in March 2006, are of record.  
These records show that the veteran was afforded psychiatric-
based treatment.

Applicable regulations state that it is essential that, both 
in the examination and evaluation, each disability be viewed 
in relation to its history.  See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, while the private psychologist opined that the 
veteran was totally disabled by his service-connected anxiety 
disorder, as noted, he did not have an opportunity to review 
the complete medical record.  The VA examiner in October 
2005, who did not opine that the veteran was totally 
disabled, did have an opportunity to review the complete 
medical record.  For this reason, as well as since the 
veteran has not been afforded a VA examination in almost two 
years, another VA psychiatric examination should be afforded 
the veteran, so that the current nature and severity of his 
anxiety disorder may be fully evaluated and reported.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all medical 
records from the VA Medical Center in 
Columbia, South Carolina dated since 
March 2006 relating to psychological 
treatment afforded the veteran.  The RO 
should also attempt to secure all 
treatment records prepared by Dr. Doyle 
dating since February 2006.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should schedule 
for a VA psychiatric examination to be 
conducted by a physician with appropriate 
expertise.  All indicated studies must be 
performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for 
psychiatric disorders the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his anxiety disorder.  The 
examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
anxiety disorder, to include whether the 
anxiety disorder alone renders the 
veteran unemployable.  A global 
assessment of functioning score must be 
assigned with an explanation of the 
significance of the score assigned.  The 
examiner must comment on the March 2006 
examination findings/opinions supplied by 
Dr. Doyle.  If the examiner disagrees 
with Dr. Doyle's findings she/he must 
explain why.  

The rationale for all opinions expressed 
must be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  The RO 
should consider whether "staged" 
ratings are appropriate in light of 
Fenderson.  If the appeal is denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  He should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

